ALD-183                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1270
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                         MARCAL FRACTION, a/k/a MONK,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                      (D.C. Crim. Action No. 3:14-cr-00305-003)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                                May 20, 2021
            Before: MCKEE, GREENAWAY, Jr., and BIBAS, Circuit Judges

                             (Opinion filed: August 5, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Marcal Fraction, a prisoner confined at FCI-Allenwood, appeals pro se from an

order of the United States District Court for the Middle District of Pennsylvania denying

his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The

Government has filed a motion for summary affirmance. For the following reasons, we

grant the Government’s motion and will summarily affirm the District Court’s judgment.

       In February 2017, Fraction pleaded guilty to conspiring to distribute cocaine. See

21 U.S.C. § 846. As a career offender previously convicted of several prior drug

trafficking offenses, Fraction faced an advisory sentencing guideline range of 151 to 188

months of imprisonment. The District Court varied downward, sentencing him to 120

months of imprisonment.

       In December 2020, Fraction filed a pro se motion for compassionate release (ECF

672), which he later supplemented with two addendums (ECF 675 and 679) and a letter

from his wife (ECF 678). He argued that the District Court should order his immediate

release because of the threat posed by COVID-19. He claimed that numerous inmates at

FCI-Allenwood had tested positive for the virus, that those inmates were “not getting the

proper medical attention needed,” and that, following a 20-day quarantine in the special

housing unit, he was going to be returned to the unit that housed the inmates who had

contracted the virus. Furthermore, Fraction alleged that he is at risk of serious illness if

he contracted COVID-19 because he is obese. Fraction also claimed that he is not a

danger to the community because he “changed in the way that I view life.”
       The District Court denied the compassionate release motion, holding, among other

things, the relevant factors under 18 U.S.C. § 3553(a) weighed against any reduction in

his sentence. (ECF 681.) Fraction appealed. (687.) In this Court, Fraction has a motion

for appointment of counsel (Doc. 7) and his opening brief (Doc. 10). The Government

has moved for summary affirmance (Doc. 8).

       We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion

the denial of an eligible defendant’s motion for a sentence modification under § 3582(c).

See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Thus, we “will not

disturb the District Court’s decision unless there is a definite and firm conviction that it

committed a clear error of judgment in the conclusion it reached upon a weighing of the

relevant factors.” Id. (alteration, quotation marks, and citation omitted). We may affirm

on any basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       The compassionate release provision states that a district court “may reduce the

term of imprisonment” and “impose a term of probation or supervised release” if it finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Before granting compassionate release, a district court must consider

“the factors set forth in § 3553(a) to the extent that they are applicable.” § 3582(c)(1)(A).

Those factors include, among other things, “the nature and circumstances of the offense

and the history and characteristics of the defendant,” § 3553(a)(1), and the need for the

sentence “to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense”; “to afford adequate deterrence to criminal

conduct”; and “to protect the public from further crimes of the defendant,”

§ 3553(a)(2)(A)-(C).

       The District Court did not abuse its discretion in denying Fraction’s

compassionate release motion because the applicable § 3553(a) factors do not support

relief. Fraction’s offense was serious. He distributed between 100 and 200 grams of

cocaine over a period of almost two years. In addition, he qualified as a career offender

based on his extensive criminal history. Moreover, Fraction’s sentence already included

a significant downward variance from the guidelines range. See United States v. Ruffin,

978 F.3d 1000, 1008 (6th Cir. 2020) (noting that sentence reduction was not warranted

where, among other factors, “the court had already varied downward by five years from

Ruffin’s guidelines range when imposing [a] lengthy sentence”). Finally, as the District

Court noted, because Fraction had served approximately only 40% of his sentence, the

“need to serve additional prison time to deter him from continuing a life of crime based

upon his history of disrespect for the law” weighed against relief. (ECF 681, at 4);

Pawlowski, 967 F.3d at 331 (stating that “the time remaining in [the] sentence may—

along with the circumstances underlying the motion for compassionate release and the

need to avoid unwarranted disparities among similarly situated inmates—inform whether

immediate release would be consistent with” the § 3553(a) factors). These circumstances

fail to lead us to “a definite and firm conviction that [the District Court] committed a

clear error of judgment in the conclusion it reached upon a weighing of the relevant
factors.” Id. at 330 (alteration omitted) (quoting Oddi v. Ford Motor Co., 234 F.3d 136,

146 (3d Cir. 2000)).

         For the foregoing reasons, we grant the Government’s motion and will summarily

affirm the District Court’s judgment.1




1
    Fraction’s motion for appointment of counsel is denied.